Citation Nr: 1450853	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  13-35 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for arthritis/bursitis of the right shoulder. 

2.  Entitlement to an initial rating in excess of 10 percent for arthritis/bursitis of the left shoulder. 

3.  Entitlement to an initial rating in excess of 10 percent for a right wrist disability. 

4.  Entitlement to an initial rating in excess of 10 percent for a left wrist disability.

5.  Entitlement to a compensable initial rating for a right hand disability.  

6.  Entitlement to a compensable initial rating for a left hand disability.  

7.  Entitlement to a compensable initial rating for a right elbow/forearm disability. 

8.  Entitlement to a compensable initial rating for a left elbow/forearm disability.

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to March 1954. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for the eight disabilities listed on the Title Page, and the matters on appeal are based on disagreement with the initial ratings assigned for these disabilities

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The documents in the Virtual VA file include VA outpatient treatment reports dated through November 15, 2010, and March 2014 correspondence from the RO to the Veteran's attorney but are otherwise either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The Veteran's VBMS file does not contain any documents at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed with respect to the claims on appeal before the Board to ensure that there is a complete record upon which to decide these claims so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

The record reflects that the Veteran was last afforded VA compensation examinations to assess the severity of the service connected disabilities at issue over four years ago in May 2010; as such, the Board finds the current record to be inadequate to determine the proper rating to be assigned for the service connected disabilities at issue.  Therefore, new VA examinations are necessary to determine the current severity of the Veteran's service connected disabilities on appeal.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Finally, prior to arranging for further examinations, and to ensure that the record before each examiner is complete and that all due process requirements are met, the AOJ will also be requested below to afford the Veteran another opportunity to present information and/or evidence pertinent to the matters that are being remanded.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran identify any outstanding VA or non-VA treatment records.  After securing any necessary authorization from him, obtain all records that the Veteran identified.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After completion of the requested development with respect to obtaining additional records, arrange for a VA examination(s) to assess the severity of the service connected bilateral shoulder, wrist, hand, and elbow disabilities.   The Veteran's record/Virtual VA and VBMS files, to include a copy of this Remand, must be made available to the examiner(s) for review in connection with the examination(s).  A notation to the effect that this review has taken place should be made in the evaluation reports.

The examiner(s) should conduct range of motion testing and render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service connected bilateral shoulder, wrist, hand, and elbow disabilities.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner(s) should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use. 

Also, the examiner(s) should discuss the extent of any loss of function in daily activities, including work and physical activity, due to the Veteran's service-connected bilateral shoulder, wrist, hand, and elbow disabilities.  
The examiner(s) should set forth all examination findings and any test results, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

3.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completing the requested action above, and any additional notification and/or development deemed warranted, readjudicate the claims for increased ratings that have been remanded.  To the extent such does not result in a complete grant of all benefits sought, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes citation to and discussion of all legal authority and evidence considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



